ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-370, concluding that DANIEL E. BERGER of TOMS RIVER, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of three months for violation RPC 1.8(a) (improper business transaction with a client), and good cause appearing;
It is ORDERED that DANIEL E. BERGER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 29, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*25ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.